Title: From John Quincy Adams to Thomas Boylston Adams, 3 December 1826
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother,
					Washington, 3 December 1826.
				
				Your Letter of the 26th. ulto. with one from President Kirkland enclosed in it, and your answer were received yesterday—I suppose the genealogical narrative in your Letter, contains all the information that he may desire—It comprizes as much of the family history as we have to tell for a century preceding the birth of your father—The short and simple annals of the poor—If I had leisure, I should devote some of it to acquire more knowledge of the lives and characters of those who preceded us, although what we do know of them is a sufficient indication that what we could possibly discover, would be facts of no interest to any other than lineal descendents—There would be nothing more which it can import that the world should know, than is contained in your statement to Dr. KirklandThe fragments of my father’s diary in 1756 which contain his notices of his appointment with Gridley and Otis, to appear for the Town of Boston, before the Governor and Council, are in the hands of my son George, to whom I will write to communicate them to the Revd President, as he desires.I rejoice to learn that you find yourself with your family so comfortably situated at present—With regard to your determination for the Spring, as it is fixed, I have only to assure you of my wishes that its result may prove advantageous to you and your family—Present me kindly to them and believe me to be / Your ever affectionate brother—
				
					
				
				
			